EMPLOYMENT SECURITY AGREEMENT

This Employment Security Agreement (the “Agreement”) is entered into as of this
September 13, 2010 by and between APAC Customer Services, Inc. (the “Employer”)
and Kevin T. Keleghan (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is currently employed by the Employer as its President
and Chief Executive Officer;

WHEREAS, in the event of a change in control of the Employer, the Employer
desires to provide certain security to the Employer and the Executive, and to
retain the Executive’s continued devotion of the Executive’s business time and
attention to the Employer’s affairs; and

WHEREAS, the Executive and the Employer desire to enter into this Agreement,
which sets forth the terms of the security the Employer is providing the
Executive with respect to the Executive’s employment in the event of a change in
control of the Employer;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Employer and the Executive agree as
follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) “Base Salary” shall mean the higher of the Executive’s annual base salary at
the rate in effect on (i) the date of a Change in Control, or (ii) the date the
Executive’s Employment terminates without regard to any reduction made in
connection with an event constituting Good Reason hereunder.

(b) “Bonus” shall mean the bonus based on the Executive’s Base Salary that is
payable to the Executive under the Employer’s annual incentive bonus plan, as in
effect from time to time or under a successor annual incentive plan, at the
target payout level in effect on the date the Executive’s Employment terminates
without regard to any reduction made in connection with an event constituting
Good Reason hereunder or on the date of a Change in Control, whichever produces
a greater result.

(c) “Cause” shall exist only if:

(i) The Executive is grossly negligent or engages in gross misconduct in the
performance of his employment duties;

(ii) The Executive willfully disobeys the lawful directions received from the
Employer or from the person to whom the Executive directly reports or of
established policies of the Employer; or

(iii) The Executive commits a crime involving fraud or moral turpitude that can
reasonably be expected to have an adverse effect on the business, reputation or
financial situation of the Employer;

provided, prior to any termination for Cause under clause (ii), the Executive
shall have ten (10) days within which to cure (and which is not so cured)
following written notice to the Executive from the Board of the grounds, with
particularity, for such Cause termination.

For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” if it is done or omitted in good faith and with a
reasonable belief that such conduct was in the best interests of the Company.
The cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been given to the Executive notice of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (excluding the Executive) finding that Cause
exists, after reasonable (in view of the conduct constituting Cause) notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board; provided, any action by the Board to
relieve Executive of any of his duties, following such notice during the period
such hearing is pending, shall not constitute a termination of his employment
without Cause.

(d) “Change in Control” shall mean any of the following events:

(i) A tender offer shall be made and consummated for the ownership of more than
50% of the outstanding voting securities of the Employer;

(ii) The Employer shall be merged or consolidated with another corporation and
as a result of such merger or consolidation less than 50% of the outstanding
voting securities of the surviving or resulting corporation shall be owned in
the aggregate by the former shareholders of the Employer, as the same shall have
existed immediately prior to such merger or consolidation;

(iii) The Employer shall sell all or substantially all of its assets to another
corporation which is not a wholly-owned subsidiary or affiliate;

(iv) As the result of, or in connection with, any contested election for the
Board of Directors of the Employer, or any tender or exchange offer, merger or
business combination or sale of assets, or any combination of the foregoing (a
“Transaction”), the persons who were Directors of the Employer before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Employer, or any successor thereto; or

(v) A person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as
in effect on the date hereof) of the Securities and Exchange Act of 1934
(“Exchange Act”), other than any employee benefit plan then maintained by the
Employer, shall acquire more than 50% of the outstanding voting securities of
the Employer (whether, directly, indirectly, beneficially or of record). For
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Exchange
Act.

Notwithstanding the foregoing, (A) a Change in Control will not occur for
purposes of this Agreement merely due to the death of Theodore G. Schwartz, or
as a result of the acquisition by Theodore G. Schwartz, alone or with one or
more affiliates or associates, as defined in the Exchange Act, of securities of
the Employer, as part of a going-private transaction or otherwise, unless
Mr. Schwartz or his affiliates, associates, family members or trusts for the
benefit of family members (collectively, the “Schwartz Entities”) do not
control, directly or indirectly, at least twenty-seven percent (27%) of the
resulting entity, and (B) if the Schwartz Entities control, directly or
indirectly, less than twenty-seven (27%) percent of the Employer’s voting
securities while it is a public company, then “33-1/3%” shall be substituted for
“50%” in clauses (i) and (v) of this Section 2(d), and “66-2/3%” shall be
substituted for “50%” in clause (ii) of this Section 2(d).

(e) “Disability” shall mean, to the extent such term is not defined in an
Employment Agreement, if any, a physical or mental condition that entitles the
Executive to benefits under the Employer-sponsored long term disability plan in
which the Executive participates.

(f) “Employment” shall mean being in the employ of the Employer.

(g) “Employment Agreement” shall mean a written agreement between the Executive
and the Employer covering the terms and conditions of Executive’s employment
with the Employer.

(h) “Good Reason” shall exist if, after notice by the Executive within 30 days
of the existence of one of the following conditions, such notice given to the
Employer and providing a thirty (30) day opportunity by the Employer to cure
(during which it does not cure the condition):

(i) The principal place of work (not including regular business travel) is
relocated by more than fifty (50) miles;

(ii) The Executive’s duties, responsibilities or authority as an executive
employee are materially reduced or diminished from those in effect immediately
prior to a Change in Control without the Executive’s written consent;

(iii) Executive’s base salary or target bonus opportunity is reduced; or

(iv) The Employer violates the material terms of this Agreement, or an
employment agreement, if any.

2. Term. The term of this Agreement shall be the period commencing on the
effective date first set forth above and terminating on the date the Executive’s
employment with the Employer is terminated; provided that, if the Executive’s
employment is terminated not more than six (6) months prior to and in
anticipation of a Change in Control, or on or following a Change in Control,
under the circumstances described in Section 3, the term shall continue in
effect until all payments and benefits have been made or provided to the
Executive hereunder.

In the event of a liquidation, dissolution, consolidation or merger of the
Employer or transfer of all or a significant portion of its assets, Employer
will cause a successor or successors (by merger, consolidation or otherwise) to
which all or a significant portion of its assets have been transferred to assume
(either by operation of law or otherwise) all duties and obligations of the
Employer under this Agreement and any employment agreement.

3. Benefits Upon Termination of Employment. If (i) the Employer terminates the
Executive’s Employment without Cause (w) not more than six (6) months prior to
and in anticipation of a Change in Control or (x) coincident with or at any time
within 12 months following a Change in Control; or (ii) the Executive terminates
the Executive’s Employment by resignation due to an event constituting Good
Reason which event occurs (y) not more than six (6) months prior to and in
anticipation of a Change in Control or (z) coincident with or at any time within
12 months following a Change in Control, the Executive shall be entitled to
receive the following:

(a) Severance Pay. The Employer shall pay to the Executive an amount equal to
the sum of (i) twenty-four (24) months of the Executive’s Base Salary plus
(ii) two (2) times the Executive’s Bonus. Subject to Subsection (d) below,
payment shall be made in a lump sum within thirty (30) days after termination of
the Executive’s Employment.

(b) Stock Options. To the extent the Executive has any outstanding option or
options to purchase common stock of the Employer as of the date of the Change in
Control, the exercisability of such options shall be determined in accordance
with the terms of the Employer’s stock option plan then in effect, and/or a
written agreement entered into by the Employer and the Executive, which covers
the terms and conditions of the exercise of such option or options.
Notwithstanding the foregoing, in no event shall the accelerated vesting
(i) with respect to stock options be less than 50% upon the occurrence of a
Change in Control of the unvested stock options by tranche and 100% with respect
to a termination of employment by the Company without Cause or by the Executive
with Good Reason within 24 months after the Change in Control and (ii) with
respect to restricted stock be less than 100% upon the occurrence of a Change in
Control.

(c) Health Benefits. The Employer shall provide to the Executive, the
Executive’s spouse or beneficiary continued medical, dental, life, disability
coverages and such other benefits as provided under any other welfare plans or
programs in which he participated immediately prior to his termination for a
period of eighteen (18) months on the same basis as provided to other employees
as of the date of termination. Following such period, the Employer shall make
available to such persons any benefit continuation or conversion of rights
otherwise provided at the time an employee’s employment terminates (without
offset for the coverage provided pursuant to the previous sentence), under the
Employer’s established welfare plans.

This Section 3 to the contrary notwithstanding, to the extent that an Employment
Agreement, if any, or such other written agreement between the Executive and the
Employer, expressly covers the terms of severance payable, if any, and such
other benefits available to the Executive upon termination of his Employment
following a Change in Control, such Employment Agreement or other agreement
shall govern and supersede the terms of this Agreement if such severance payable
or other benefits are more favorable in the aggregate to the Executive than
those provided in this Agreement.

4. No Setoff.

(a) The payments and benefits made or provided to the Executive, the Executive’s
spouse or other beneficiary under this Agreement shall not be reduced by the
amount of any claim of the Employer against the Executive or the Executive’s
spouse or other beneficiary for any debt or obligation of the Executive or the
Executive’s spouse or other beneficiary to the Employer.

(b) The Executive shall have no duty to seek employment following termination of
Employment or otherwise to mitigate damages. The amounts or benefits payable or
available to the Executive, the Executive’s spouse or other beneficiary under
this Agreement shall not be reduced by any amount the Executive may earn or
receive from employment with another employer or from any other source.

5. Existing Rights. Any payments and benefits under this Agreement are in lieu
of benefits to which the Executive may be entitled under any severance plan or
policy of the Employer, but are in addition to any other benefits due to the
Executive, the Executive’s spouse or other beneficiaries from the Employer,
including, but not limited to, payments under any other welfare or retirement
plan maintained by the Employer in which the Executive is or was eligible to
participate. No provision in this Agreement shall be construed to reduce or
impair the Executive’s rights and benefits under such welfare or retirement
plans.

6. Other Termination.

(a) Termination Before Change in Control. If the Executive’s Employment is
terminated for any reason before a Change in Control other than as provided in
Section 3 above, severance payments, if any, due to the Executive shall be
determined under the Employer’s severance plans or policies then in effect,
and/or the Executive’s Employment Agreement, if any. In such circumstances, the
Executive shall not be entitled to any payments or benefits under this
Agreement, and the Employer shall have no further obligation to the Executive
hereunder, except to the extent provided under any welfare, retirement or other
plan, policy or arrangement maintained by the Employer in which the Executive is
or was eligible to participate.

(b) Termination for Cause or Without Good Reason. If, not more than six
(6) months prior to and in anticipation of, or following a Change in Control,
(i) the Executive’s Employment is terminated for Cause by the Board of Directors
acting in good faith by written notice by the Employer to the Executive
specifying the event relied upon for such termination, or (ii) the Executive
terminates the Executive’s Employment without Good Reason, the Executive shall
receive the Executive’s Base Salary at the rate then in effect on the date the,
Executive’s Employment terminates paid through the date of termination. In such
circumstances, the Executive shall not be entitled to any payments or benefits
under this Agreement, and the Employer shall have no further obligation to the
Executive hereunder, except to the extent provided under any welfare, retirement
or other plan, policy or arrangement maintained by the Employer in which the
Executive is or was eligible to participate.

(c) Death or Disability. If the Executive’s Employment is terminated by reason
of death or Disability, the Executive, the Executive’s spouse or other
beneficiary, as the case may be, shall not be entitled to any payments or
benefits under this Agreement, and the Employer shall have no further obligation
to the Executive hereunder except to the extent provided under any welfare,
retirement or other plan, policy or arrangement maintained by the Employer in
which the Executive is or was eligible to participate.

7. Section 280G. Notwithstanding any provision of this Agreement to the
contrary, in the event that:

(a) For any event subject to Section 280G(b)(2)(A)(i) of the Code (defined
below) occurring on or prior to December 31, 2014:

(i) In the event that the aggregate value, as determined for purposes of
Section 280G of the Code, of any payments or benefits of any type by the
Employer or any subsidiary of the Employer to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement, any other agreement or otherwise (“Payments”),
would constitute an “excess parachute payment” pursuant to Section 4999 of the
Code, and such Payments would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties would be incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive from the Employer
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of the Excise Tax and all income and employment taxes
(and any interest and penalties imposed with respect thereto) imposed upon the
Gross Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. Any Gross-Up Payment shall be paid
by the Employer to the Executive as soon as administratively practicable but in
no event later than the earlier of (x) the date such tax under Section 4999 is
due to be paid by the Executive (or withheld by the Employer and paid) to the
Internal Revenue Service and (y) the end of the Executive’s taxable year
following the year in which the Executive remits the Excise Tax to the Internal
Revenue Service.

(ii) Section 7(a)(i) to the contrary notwithstanding, if it is determined that
the Executive is entitled to a Gross-Up Payment but that the Payments would not
be subject to the Excise Tax if the Payments were reduced by an amount that is
less than 7% of the Payments, then the Payments shall be reduced to the maximum
amount that would not result in the imposition of the Excise Tax (the “Safe
Harbor Amount”). If a reduction in the Payments is necessary so that the
Payments equal the Safe Harbor Amount and none of the Payments is nonqualified
deferred compensation under Section 409A (defined below), then the reduction
shall occur in the manner that the Executive elects in writing prior to the date
of payment. If any Payment constitutes nonqualified deferred compensation or if
the Executive fails to elect an order, then the payments to be reduced shall be
determined in a manner which has the least economic cost to the Executive and,
to the extent the economic cost is equivalent, shall be reduced in the inverse
order of when payment would have been made to the Executive, until the reduction
is achieved.

(iii) The Executive shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment (or
further payment) by the Employer of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than thirty (30) business
days after the Executive is informed in writing of such claim and shall apprise
the Employer of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the thirty (30)-day period following the date on which the
Executive gives such notice to the Employer (or such shorter period ending on
the date that any payment of taxes with respect to such claim is required). If
the Employer notifies the Executive prior to the expiration of such period that
it desires to contest such claim, the Executive shall cooperate with the
Employer in so contesting; provided, that the Employer shall bear and pay
directly all reasonable costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax, income and
employment tax (including interest and penalties with respect thereto) imposed
as a result of such representation and payment of costs and expenses.

(iv) If, after the Executive’s receipt of a Gross-Up Payment, the Executive
becomes entitled to receive any refund with respect to the Excise Tax to which
such Gross-Up Payment relates, the Executive shall promptly pay to the Employer
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).

(b) For any event subject to Section 280G(b)(2)(A)(i) of the Code occurring
after December 31, 2014:

(i) The aggregate payments or benefits to be made or afforded to the Executive
under the this Agreement or from the Employer in any other manner (the
“Termination Benefits”) would be deemed to include an “excess parachute payment”
under Section 280G of the Code, or any successor thereto, and

(ii) If such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than the amount that
would result in an “excess parachute payment” under Section 280G of the Code,
and the Non-Triggering Amount would be greater than the aggregate value of
Termination Benefits (without such reduction) minus the amount of tax required
to be paid by Executive thereon by Section 4999 of the Code, then the
Termination Benefits shall be reduced so that the Termination Benefits are not
more than the Non-Triggering Amount. The application of said Section 280G, and
the allocation of the reduction required by this Section, shall be determined by
the Employer’s auditors.

8. Beneficiaries. If the Executive is entitled to payments and benefits under
the circumstances described above in Section 3, but dies before all amounts
payable and benefits available thereunder have been paid or provided, the
remaining payments and benefits shall be made or provided to the Executive’s
surviving spouse, if any, or other beneficiary designated in a writing delivered
to the Employer (and in such form as is prescribed by the Employer). If the
Executive has no surviving spouse, and has not designated a beneficiary, the
remaining payments shall be made to the Executive’s estate.

9. Full Satisfaction; Waiver and Release. As a condition to receiving the
payments and benefits hereunder, the Executive shall within 45 days of
Executive’s termination of employment execute (and not revoke) a document in
customary form, releasing and waiving any and all claims, causes of actions and
the like against the Employer, their respective successors, shareholders,
officers, trustees, agents and employees, regarding all matters relating to the
Executive’s service as an employee of the Employer and to the termination of
such relationship. Such claims include, without limitation, any claims arising
under the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”);
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991, as amended; the Equal Pay Act of 1962, as amended; the Americans With
Disabilities Act of 1990, as amended; the Family Medical Leave Act, as amended;
the Employee Retirement Income Security Act of 1974, as amended; or any other
federal, state or local statute or ordinance, but exclude claims arising under
the ADEA to challenge the provisions of this Section 9, and any claims that
arise out of an asserted breach of the terms of this Agreement or claims related
to the matters described in Section 5. To the extent required by Section 12(h),
any payments or benefits that would otherwise have been made during such 45-day
period shall not be made and shall be accumulated and paid in a single lump sum
on the expiration of such 45-day period.

10. Assignment. Except as provided above in Section 8, the Employer may not
assign this Agreement, or any rights, duties or obligations hereunder, except
that the Employer’s rights, duties, and obligations shall be binding obligations
of any successor, as provided in Section 2. No interest of the Executive (or the
Executive’s spouse or other beneficiary) nor any right to receive any payment or
distribution hereunder shall be subject to sale, transfer, assignment, pledge,
attachment or garnishment or otherwise be assigned or encumbered. No such
interest or right shall be taken, voluntarily or involuntarily, for the
satisfaction of the obligations or debts of, or other claims against, the
Executive (or the Executive’s spouse or other beneficiary), including claims for
alimony, child support, separate maintenance and claims in bankruptcy.

11. Source of Payment. The rights created under this Agreement are unfunded
promises to provide severance pay and other benefits described herein in the
event of the termination of the Executive’s Employment under the circumstances
described above in Section 3. The Employer shall not segregate assets for
purposes of payment for any amounts due hereunder, nor shall any provision
contained herein be interpreted to require the Employer to segregate assets for
purposes of providing payment of any benefit hereunder. The Executive, the
Executive’s spouse, or other beneficiary shall not have any interest in or right
against any specific assets of the Employer, and any rights shall be limited to
those of a general unsecured creditor.

12. Miscellaneous.

(a) Entire Agreement; Amendment. This Agreement contains the entire Agreement
and understanding between the Employer and the Executive and, except for any
employment agreement and stock option agreements, supersedes all other
agreements, written or oral, relating to the payment of severance or any other
benefit in the event of a Termination of Employment Without Cause or with Good
Reason in the event of a Change of Control, as described herein. Any amendment
or modification of the terms of this Agreement must be in writing and signed by
the Employer and the Executive to have any binding effect upon the parties.

(b) Applicable Law. Except to the extent preempted by federal law, this
Agreement is governed by, and shall be construed and interpreted in accordance
with the substantive laws of the State of Illinois, not including the choice of
law provisions thereof.

(c) No Employment Rights. Nothing contained herein shall be construed to confer
upon the Executive any right to continue in the employment of the Employer, or
to limit the right of the Employer to terminate the Executive’s employment at
any time, with or without Cause, subject to the Executive’s rights hereunder
with respect to such termination.

(d) Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been made when delivered or mailed by registered, or certified
mail, or by a nationally recognized overnight delivery service, postage or
charges prepaid. All notices to the Employer shall be sent to:

APAC Customer Services,
2201 Waukegan Road
Suite 300
Bannockburn, IL 60015
Attention: Chief Counsel

All notices to the Executive shall be sent to the Executive’s last known address
on the Employer’s records, or such other address as the Executive may furnish to
the Employer.

(e) Severability. If any provision contained herein shall be found invalid and
unenforceable, the remaining provisions of this Agreement shall remain in full
force and effect.

(f) Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives, and successors.

(g) Headings. The headings and subheadings contained in this Agreement are
provided solely for convenience of reference and shall not be construed or
interpreted in any way as affecting the meaning of any provision of this
Agreement.

(h) Section 409A. Notwithstanding anything herein to the contrary:

(i) The parties intend that payments and benefits under this Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (collectively “Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner in compliance therewith. To the extent that any
provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Employer of the applicable provision without violating the
provisions of Section 409A.

(ii) No amount shall be payable pursuant to Section 8(c) or otherwise upon a
termination of the Executive’s employment unless such termination constitutes a
separation from service with the Employer under Section 409A. To the maximum
extent permitted by applicable law, amounts payable to the Executive pursuant to
Section 8(c) herein shall be made in reliance upon the exception for certain
involuntary terminations under a separation pay plan or as short-term deferral
under Section 409A. To the extent any amounts payable upon the Executive’s
separation from service are nonqualified deferred compensation under
Section 409A, and if the Executive is at such time a specified employee
thereunder, then to the extent required under Section 409A payment of such
amounts shall be postponed until six (6) months following the date of the
Executive’s separation from service (or until any earlier date of the
Executive’s death), upon which date all such postponed amounts shall be paid to
the Executive in a lump sum, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether the
Executive is a specified employee at the time of the Executive’s separation from
service shall made by the Employer in accordance with Section 409A.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute nonqualified deferred compensation, (i) all expenses or
other reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Executive, (ii) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(iv) For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Employer. Any other provision of this Agreement to the
contrary notwithstanding, in no event shall any payment or benefit under this
Agreement that constitutes nonqualified deferred compensation for purposes of
Section 409A be subject to offset by any other amount unless otherwise permitted
by Section 409A.

[Signature Page Follows]

IN WITNESS WHEREOF, the Executive and the Employer have executed as of the date
set forth above.

 
APAC CUSTOMER SERVICES, INC.

 
By: /s/ Theodore G. Schwartz
Theodore G. Schwartz, Chairman of the Board
/s/ Kevin T. Keleghan
 
Kevin T. Keleghan

